Citation Nr: 0015673	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.U. 


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in July 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1998, a statement of the case was issued in 
December 1998, and a substantive appeal was received in 
January 1999.  The veteran and a witness testified at a 
personal hearing at the RO in October 1999. 


FINDINGS OF FACT

1.  By rating decision in June 1987, a claim by the veteran 
for entitlement to service connection for hearing loss was 
denied; the veteran did not initiate an appeal from that 
determination. 

2.  Evidence received subsequent to the June 1987 rating 
decision is not, by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
hearing loss disability. 


CONCLUSIONS OF LAW

1.  The June 1987 rating decision which denied a claim by the 
veteran for entitlement to service connection for hearing 
loss is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received subsequent to the June 1987 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for hearing loss disability 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims file reveals that a claim by the veteran 
for entitlement to service connection for hearing loss was 
denied by rating decision in June 1987.  The veteran was 
notified of that determination and furnished notice of 
appellate rights and procedures, but he did not initiate an 
appeal by filing a notice of disagreement.  Accordingly, the 
June 1987 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

However, applicable law provides that an otherwise final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  In January 1998, 
the veteran requested that his hearing loss claim be 
reopened.  The RO denied this request by rating decision in 
July 1998, and the present appeal ensued.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The June 1987 rating decision which initially denied the 
veteran's claim was based on a review of the veteran's 
service-medical records as well as various other medical 
records dated subsequent to the veteran's discharge from 
service in 1960.  Service records include various examination 
reports which showed the veteran's hearing acuity to be 
measured as 15/15.  Some 1953 records documented right ear 
problems, including pain, inflammation and ringing in the 
ear, and the veteran was treated by medication.  An audiogram 
conducted at that time was described as being within accepted 
standards.  Service records also included the report of the 
veteran's retirement examination in March 1960 which made no 
reference to any hearing complaints and showed that whispered 
voice hearing acuity was reported as 15/15.  The RO 
determined that there was no basis for establishing service 
connection as service medical records did not document any 
hearing loss.  

Evidence made of record subsequent to the June 1987 rating 
decision includes copies of various medical records as well 
as testimony offered by the veteran and a witness at an 
October 1999 personal hearing.  

The Board notes, at this point, that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

Nevertheless, after reviewing the evidence received since the 
June 1987 rating decision, the Board is unable to find that 
any such evidence is new and material for purposes of 
reopening the veteran's claim. 

The testimony offered by the veteran at the October 1999 
hearing was to the effect that he worked in fire control near 
jet aircraft and was therefore exposed to loud noise.  He 
also testified that he started having trouble with his 
hearing in about 1955 and eventually began to have drainage 
from one of his ears.  However, in connection with his 
earlier 1987 hearing loss claim the veteran had reported 
hearing loss problems in service from 1955 to 1960.  
Moreover, the service medical records considered by the June 
1987 rating decision do not show any permanent decrease in 
hearing acuity during service.  Further, the other evidence 
received since the June 1987 does not add anything to the 
record.  The copies of certain service medical records dated 
in 1953 documenting treatment for ear problems, including 
ringing in the right ear, were already of record.  Moreover, 
medical records dated in the 1990's documenting evaluation of 
hearing acuity for hearing aid purposes, while not of record 
in June 1987, do not add anything to the record.  These newly 
received documents only pertain to the veteran's hearing 
acuity now and do not in any manner address the origin of any 
present hearing loss.  Likewise, the testimony of J. U. at 
the RO hearing only addressed the veteran's current ability 
to hear.  

In sum, the evidence received of record since June 1987 is 
not, by itself or in connection with evidence already of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  Such evidence is 
therefore not new and material, and the veteran's claim has 
not been reopened.  The Board notes here that even if the 
newly received evidence was viewed as new and material, the 
claims file does not include medical evidence of a nexus 
between current hearing loss disability and service, and the 
veteran's claim would therefore be viewed as not well-
grounded under 38 U.S.C.A. § 5107(a). 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

